United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 February 8, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-60243
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERT STEVENSON,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                          USDC No. 4:05-CR-63
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Robert Stevenson appeals from his conviction for possession

of over five grams of cocaine base with intent to distribute.           He

contends that the drugs found in a can in his vehicle should have

been suppressed because the search was conducted without a

warrant and in the absence of probable cause.

         Because Stevenson doesn’t challenge the legitimacy of the

arrest and concedes that the crack was found in a container in

the center console of his car, the district court correctly held

that the officers discovered the drugs as a result of search

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60243
                                -2-

incident to a valid arrest.   See New York v. Belton, 453 U.S.

454, 460-61 (1981).   Consequently, the judgment of the district

court is AFFIRMED.